DETAILED ACTION
This is an office action on the merits in response to the communication filed on 9/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 8 and 15 are amended.  Claims 21-23 are newly added claims.  Claims 3, 10 and 17 are canceled.  Claims 1, 2, 4-9, 11-16 and 18-23 are pending and are considered in this office action.


Response to Arguments/Comments
103 Rejection
	Applicant’s argument is moot in light of a new art and new grounds due to amended claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 12-16, and 19-23 are rejected under 35 U.S.C 103 as being obvious over Duranske et al. (US10929936B1; hereinafter, “Duranske”) in view of Bentov et al. (US20190156301A1; hereinafter “Bentov”) in view of Howe (US20150088752A1; hereinafter: “Howe”), and further in view of Shiu (US11188981B1; hereinafter: “Shiu”).
With respect to claim 1, 8, and 15
Duranske teaches the limitations of:
receiving, [by a trusted execution environment (TEE)], a first sharing request from a first institution, wherein the first sharing request comprises a user identifier of a first user and first anti-money laundering (AML) risk information of the first user; receiving, [by the TEE], a second sharing request from a second institution, wherein the second sharing request comprises a user identifier of a second user and second AML risk information of the second user; (col.3 ln54-ln67,  Pattern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts. The pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money. The pattern types may be determined based on the alert information and/or other information. By way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types. In some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alert; see also col.4 ln1-4, the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types; see also col.4 ln5 – 18,  The many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary. For example, multiple common points of origin may be sending money to a common beneficiary. The multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary. The common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin; see col.3 ln47-53, The alert component may be configured to obtain alert information and/or other information. The alert information may include alerts indicating one or more of monetary transaction flow patterns suspected as money laundering, entities involved in monetary transactions that contribute to the monetary transaction flow patterns, and/or other information; see also claim 1, (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance;);

Duranske doesn’t explicitly disclose, but Bentov teaches:
by the Trusted Execution Environment (TEE) ([0009], Each of at least a subset of the one or more processing devices of the processing platform comprises a trusted execution environment, such as a secure enclave. The processing platform is further configured to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system, and to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duranske with the teaching of Bentov as they relate to a system/method of managing financial transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Duranske offers the embodiment of facilitating automated validation of anti-money laundering alerts.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of validating/monitoring anti-money laundering alerts as disclosed by Duranske to the systems of a trusted execution environment (TEE) as taught by Bentov for the predicated result of improved systems of a computer network-based platform having data security features for processing transactions.

Duranske in view of Bentov do not explicitly disclose, but Shiu teaches:
Determining(see claim 1, obtaining a first plurality of unpaired transactions, each comprising a transaction ID, an entity ID, and a plurality of attributes that each correspond to an attribute type of one or more attribute types (risk label));

Determininglabel and the at least one second risk label (see claim 1, a constructing a tree for the first transaction subgroup (AML risk information) based on a first attribute type of the one or more attribute types (risk label))

in response to that the user identifier of the first user matches the user identifier of the second user, combining, by the TEE(see claim 1, in response to matching the first transaction with the second transaction, forming a matched transfer pair including the entity ID of the transaction group, the transaction ID of the first transaction, and the transaction ID of the second transaction; see also col.8 ln38 – ln43  In Step 204, transaction groups are derived by grouping the unpaired transactions obtained in Step 202 above using the entity ID. For example, the transactions in a transaction group may each include a specific entity ID. In one or more embodiments, the unpaired transactions may be further grouped using one or more attribute types.)
sending,(see col.13 ln4 – ln33, In Step 328, a matched transfer pair is modified. In one or more embodiments, an additional transaction received in Step 322 above updates the attribute of the first transaction. In one or more embodiments, the transaction analyzer determines (e.g., by applying the machine learning model) that an unpaired transaction is a better match to the updated first transaction than the second transaction. The unpaired transaction may be in the second transaction subgroup. The transaction analyzer may then replace, in the matched transfer pair formed in Step 310 above, the transaction ID of the second transaction with the transaction ID of the unpaired transaction. Alternatively, on one or more embodiments, the transaction analyzer deletes the matched transfer pair formed in Step 310 above in response to the update of the first transaction (e.g., if the distance between the updated first transaction and the second transaction fails to satisfy the distance constraint of the matching criterion).  In Step 330, the updated pairing results from Step 326 and Step 328 above are stored in a repository (first institution and the second institution).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duranske/Bentov with the teaching of Shiu as they relate to a system/method of managing business transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Duranske offers the embodiment of facilitating automated validation of anti-money laundering alerts.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of validating/monitoring anti-money laundering alerts as disclosed by the combination of Duranske and Bentov to the methods of matching and combining AML risk information as taught by Shiu for the predicated result of an improved system of sharing risk information between banks.

Duranske in view of Bentov in view of Shiu do not explicitly disclosed, but Howe teaches: the user identifier of the first user comprises a first digest value obtained through performing a hash calculation on one or more pieces of information of the first user, and wherein the user identity of the second user comprises a second digest value obtained through performing the hash calculation on one or more pieces of information of the second user (see claim 4, associating the one of the plurality of payment card account numbers extracted from the record with the hashed personally identifiable information; wherein the hashed personally identifiable information includes: a hashed value for the name of the cardholder; and
at least one of: a hashed value for the full address; a hashed value for the condensed address; a hashed value for a postal code; a hashed value for a loyalty card number; or a hashed value for the name of the passenger name.).

In response to determining that the first sharing request comprises the first AML risk information and the second sharing request comprises the second AML risk information, determining([0047], At 306, the method may further include determining, by a processing device, a plurality of the payment card accounts that belong to a same entity based on the hashed personally identifiable information without decoding the hashed personally identifiable information to recover the personally identifiable information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duranske/ Bentov/Shiu with the teaching of Howe as they relate to a system/method of managing financial transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Duranske offers the embodiment of facilitating automated validation of anti-money laundering alerts.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of validating/monitoring anti-money laundering alerts as disclosed by the combination of Duranske, Bentov, and Shiu to the systems of including user identifying information as taught by Howe for the predicated result of improved systems of sharing risk information between banks.

With respect to claim 2, 9, and 16
The combination of Duranske, Bentov, Zhou, and Shiu teaches the limitations of claim 1, 8, and 15 respectively.  Duranske further teaches: the user identifier of the first user comprises an account registered by the first user at the first institution or assigned to the first user by the first institution in response to an operation initiated by the first user at the first institution, and wherein the user identifier of the second user comprises an account registered by the second user at the second institution or assigned to the second user by the first institution in response to an operation initiated by the second user at the first institution (see col.4 ln5- ln18, The many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary. For example, multiple common points of origin may be sending money to a common beneficiary. The multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary. The common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin. The region may be a location. The region may include the extended spatial location, according to some implementations.)


With respect to claim 5, 12, and 19
The combination of Duranske, Bentov, Howe, and Shiu teaches the limitations of claim 4 and 11 respectively.  Bentov further teaches: the TEE is deployed with a smart contract ([0038], A given blockchain in some embodiments can comprise or be otherwise associated with one or more smart contract programs. Such a smart contract program of a blockchain may itself comprise multiple separate programs; [0046], The real-time cryptocurrency exchange platform 104 includes a trusted execution environment. More particularly, the real-time cryptocurrency exchange platform 104 comprises a processor 120 that includes a trusted execution environment in the form of a secure enclave 121. Each of the servers 108 is also assumed to comprise a trusted execution environment implemented as a secure enclave.)

Duranske further teaches:
wherein (col.3 ln54-ln67,  Pattern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts. The pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money. The pattern types may be determined based on the alert information and/or other information. By way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types. In some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alert; see also col.4 ln1-4, the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types; see also col.4 ln5 – 18,  The many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary. For example, multiple common points of origin may be sending money to a common beneficiary. The multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary. The common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin.)

With respect to claim 6, 13, and 20
The combination of Duranske, Bentov, Howe, and Shiu teaches the limitations of claim 1, 8, and 15 respectively.  Duranske further teaches: verifying, (see col.16 ln63 – col.17 ln4, if a social media source indicates that a business entity sending and/or receiving money does not have a listed address, website, phone number, and/or other identification information, this may be indicative of the business entity may be a fraud and used specifically for the concealment of money. A risk score may be assigned to that identification information that may convey relatively more risk than other extra-transactional information (e.g., by assigning it a relatively higher risk score.)


With respect to claim 7 and 14
The combination of Duranske, Bentov, Howe, and Shiu teaches the limitations of claim 1 and 8 respectively.  Bentov further teaches: sending, (see [0078-0079] & [0046])

Duranske further teaches: combined first AML risk information and second AML risk information (see claim 1, evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises:...... (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and…..)


With respect to claim 21-23
The combination of Duranske, Bentov, Howe, and Shiu teaches the limitations of claim 1, 8, and 15 respectively.  Shiu further teaches:
in response to determining that the first sharing request comprises the first AML risk information and the second sharing request comprises the second AML risk information, 
determining,  (see col.3 ln29-ln48, A transaction group may be divided into two transaction subgroups. For example, one transaction subgroup may contain transactions corresponding to credits and the other transaction subgroup may contain transactions corresponding to debits. A search tree may be constructed for one of the transaction subgroups using one or more attribute types (e.g., timestamp, account ID, account type, financial institution ID, financial institution type, etc.). In one or more embodiments, a transaction in one transaction subgroup is matched with a transaction in the other transaction subgroup by searching the tree while applying matching criteria corresponding to the attribute types of the transactions. A matching criterion may include a distance measure and a distance constraint. For example, a distance measure for a numerical attribute type (e.g., a timestamp or amount) may be a difference between the numerical values of the corresponding attribute. The distance constraint may be an upper and/or lower bound on the value of the distance measure. For example, the distance constraint for a timestamp may be one week.)

in response to determining that each of the first AML risk information and the second AML risk information satisfies the predefined rule (see col.3 ln29-ln48), 



Howe further teaches:
determining, ([0047], At 306, the method may further include determining, by a processing device, a plurality of the payment card accounts that belong to a same entity based on the hashed personally identifiable information without decoding the hashed personally identifiable information to recover the personally identifiable information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shiu, for example applying the matching criterion to the transaction, with the method disclosed by of Howe as Howe teaches determining whether the user identifier of the first user matches the user identifier of the second user based on the digest value in order to share AML risk information of the same user among different financial institutions.


Claims 4, 11, and 18 are rejected under 35 U.S.C 103 as being obvious over Duranske et al. (US10929936B1; hereinafter, “Duranske”) in view of Bentov et al. (US20190156301A1; hereinafter “Bentov”) in view of Howe (US20150088752A1; hereinafter: “Howe”) in view of Shiu (US11188981B1; hereinafter: “Shiu”), and further in view of Cervenka et al. (US20200167773A1; hereinafter “Cervenka”).
With respect to claim 4, 11, and 18
The combination of Duranske, Bentov, Howe, and Shiu teaches the limitations of claim 1, 8, and 15 respectively.  The combination does not explicitly disclose, but Cervenka teaches: the first sharing request comprises a signature of the first institution, and the second sharing request comprises a signature of the second institution ([0140], The data may also include transaction identifiers that can be used to search for this specific transaction in the blockchain and also a digital signature, which in some cases, may be used to verify the identity of the originator (e.g., Bank A) and authenticate the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duranske/Bentov/Howe/Shiu with the teaching of Cervenka as they relate to a system/method of managing business transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Duranske offers the embodiment of facilitating automated validation of anti-money laundering alerts.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of validating/monitoring anti-money laundering alerts as disclosed by the combination of Duranske, Bentov, Howe, and Shiu to the methods of facilitating real-time settlement of transactions between users of different pool accounts as taught by Cervenka for the predicated result of improved systems of a computer network-based platform having data security features for processing transactions.


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           10/11/2022

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685